Citation Nr: 1102542	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-08 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the effective date of June 1, 2003 for the removal of 
the Veteran's first spouse, R.C.W, as a dependent was properly 
assigned.

2.  Whether the effective date of November 1, 2005 for the 
addition of the Veteran's second spouse, T.E., as a dependent was 
properly assigned.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to December 1973 
and from November 1983 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision of the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran married her first spouse, R.C.W., in October 
1976.  They divorced in May 2003.

2.  The appellant married T.E. in October 2003.  The RO received 
notice of the appellant's remarriage in October 2005.  


CONCLUSIONS OF LAW

1.  The Veteran's dependent spouse, R.C.W., was properly removed 
from her compensation award effective June 1, 2003.  38 U.S.C.A. 
§ 5112(b)(2) (West 2002); 38 C.F.R. § 3.500 (2010).

2.  An effective date of November 1, 2005, for the addition of 
T.E. as the Veteran's dependent spouse was properly assigned.  38 
U.S.C.A. §§ 5107, 5111, 5112; 38 C.F.R. §§ 3.400, 3.401, 3.500, 
3.501 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

However, the Board notes that the VCAA is not applicable to the 
immediate claim as it involves a question of law, and not of the 
facts of the case.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

LEGAL CRITERIA

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor.  38 U.S.C.A. § 
5110(a) (West 2002).  An award of additional compensation on 
account of dependents based on the establishment of a disability 
rating in the percentage evaluation specified by law for the 
purpose shall be payable from the effective date of such rating; 
but only if proof of dependents is received within one year from 
the date of notification of such rating action.  38 U.S.C.A. § 
5110(f).  An additional amount of compensation may be payable for 
a spouse, child, and/or dependent parent where a veteran is 
entitled to compensation based on disability evaluated as 30 per 
centum or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  

The statute further provides that the effective date of the award 
of any benefit or any increase therein by reason of marriage or 
the birth or adoption of a child shall be the date of such event 
if proof of such event is received by the Secretary within one 
year from the date of marriage, birth, or adoption. 38 U.S.C.A. § 
5110(n).


The enabling regulation provides with respect to the effective 
date for additional compensation or pension for dependents that 
the effective date will be: (1) Date of claim.  This term means 
the following, listed in their order of applicability: (i) Date 
of veteran's marriage, or birth of his or her child, or, adoption 
of a child, if the evidence of the event is received within 1 
year of the event; otherwise (ii) Date notice is received of the 
dependent's existence, if evidence is received within 1 year of 
the Department of Veterans Affairs request. (2) Date dependency 
arises. (3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action. (4) Date of commencement of 
veteran's award.  38 C.F.R. § 3.401(b).

Pursuant to provisions of law governing the initiation of 
payments of benefit awards, the payment of increased compensation 
due to an added dependent shall commence on the first day of the 
calendar month immediately following the month in which the award 
became effective.  38 C.F.R. § 3.31.

ANALYSIS

The Veteran has appealed the effective date of June 1, 2003 for 
the removal of her first spouse, R.C.W. from her compensation 
award.  She also appeals the effective date of November 1, 2005 
for the addition of her second spouse, T.E., to her compensation 
award as a dependant spouse.

The evidence shows that the Veteran married R.C.W. in October 
1976.  In employment questionnaires submitted in October 2005, 
October 2006, and December 2007, the appellant stated that she 
married in October 2003.  She then crossed the last name of "K" 
and wrote in her new last name "E."  In March 2008, the Veteran 
sent correspondence updating her last name to "E" on the 
questionnaires.  She also enclosed a marriage certificate which 
showed the marriage between her and T.E. in October 2003.  She 
submitted a May 2003 judgment of divorce evidencing her divorce 
from R.C.W. in May 2008.  At that time, she stated that she 
divorced R.C.W. on May [redacted], 2003 and married T.E. on October [redacted], 
2003.  

In her notice of disagreement received in April 2008, the Veteran 
related that she submitted her judgment of divorce and marriage 
certificate to a Mr. W, a rehabilitation counselor, at the VA 
hospital in November 2003.  She related that the documents were 
also provided to the clerk at KI Sawyer in December 2003 and to 
the Social Security Administration sometime later.  At that time, 
she submitted a VA Form 21-4138, Statement in Support of the 
Claim, which was dated in July 2004 and noted her last name 
change.  

Based on the evidence presented, we find against the claims.  In 
this regard, we note that the Veteran divorced R.C.W. in May 
2003.  The laws and regulations provide that the dependent spouse 
be removed from the Veteran's compensation award effective the 
last day of the month in which the divorce occurred.  See 38 
U.S.C.A. § 5112 and 38 C.F.R. §§ 3.500 and 3.501.  As the Veteran 
divorced her first husband, R.C.W., in May 2003, the Board finds 
that the establishment of an effective date of June 1, 2003, for 
the removal of R.C.W. from the compensation award is appropriate 
and proper.

Furthermore, we find against an effective date earlier than 
November 1, 2005 for the addition of the Veteran's second spouse, 
T.E., to her compensation award.  In this regard, we note that 
the Veteran became potentially entitled to compensation for T.E. 
as a dependent spouse when they married in October 2003.  
However, the RO did not receive notice of the marriage at that 
time.  Thus, even though the Veteran became potentially entitled 
to additional compensation for T.E. when they married in October 
2003, the necessary information to establish dependency was not 
received until October 17, 2005.  As such, payment of 
compensation based on the Veteran's dependent spouse, T.E., would 
be effective at earliest November 2005.  See 38 C.F.R. § 3.31.

Although the Veteran argues that she submitted notice of her 
divorce to R.C.W. and marriage to T.E. to Social Security and a 
rehabilitation counselor in 2003, she did not submit such 
evidence to the RO and there is no reason to believe that the RO 
had or should have had notice at that time.  We also note that 
the VA Form 21-4138, Statement in Support of the Claim, dated in 
July 2004 which was submitted by the appellant as proof of notice 
regarding her name change, is also not in the record for that 
time frame.  The document only appears to have only been 
submitted by the Veteran and received by the RO in March 2009.  A 
review of the record discloses that the RO was first notified of 
her divorce to R.C.W. and remarriage to T.E. at the earliest in 
October 2005.  The Board has considered the arguments set forth 
by the Veteran.  However, under the applicable laws and 
regulations, and given the facts of this case, there is no legal 
basis for assigning an effective date earlier than November 1, 
2005 for the addition of T.E. as a dependant spouse.  

To the extent that the appellant reports that she provided 
information to a Vocational Rehabilitation counselor, the AOJ has 
determined that the file is not available and has been destroyed.  
We do note that the AOJ initially added the second husband in 
2008.  However, on further review, the AOJ decided that the 
appellant had provided some notification of a change in 
dependency starting in October 2005, which had been ignored.  
Thereafter, the AOJ accepted the October date as a type of claim 
and commenced the additional award the first day of the next 
month; November 2005.

The evidence provides that the removal of R.C.W. was effective 
June 1, 2003, because R.C.W. and the Veteran were divorced in May 
2003.  Moreover, the effective date of the addition of T.E. to 
the Veteran's award could not be effective until, at the earliest 
November 2005, because VA was not notified of the marriage until 
October 2005 (more than a year after the marriage).  Accordingly, 
the claims are denied.  The preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).




ORDER

The effective date of June 1, 2003 for the removal of the 
Veteran's first spouse, R.C.W. from her compensation award was 
proper and the claim is denied.

The effective date of November 1, 2005 for the addition of the 
Veteran's second spouse, T.E., to her compensation award was 
proper and the claim is denied.

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


